Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Claim numbering
2.	Claim 23 recites “the probe set of claim 23”. Claim 23 is considered a dependent claim of claim 22, thus, clarification is necessary. 
Claim 26-28 are dependent claims of claim 25. The applicant is requested to clarify the recitation of the claims numbers in claims 26-28.
Election/Restriction
3.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
4.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14 and 29-33, drawn to a method of determining the subtypes of prostate cancer and treating the cancer. 
Group II, claims 15-24, drawn to a kit for predicting response of a subject to androgen deprivation therapy.
Group III, claims 25-28, drawn to a system for analyzing a prostate cancer that comprises the probe set and a computer model or algorithm for analyzing gene expression, or a kit for predicting response of a subject to androgen deprivation therapy.
5.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) The applicant shall elect a particular gene or a combination of gene from Table 8 or 9, or a particular SEQ ID NO or a combination of sequences (e.g. claims 1, 14, 15, 22, 25, 29, and 32)
(B) The applicant shall elect one type of measuring the level of gene expression between nucleic acid or protein, and relevant technique (for example claim 11, claims 17-18).
The applicant must indicate which claims are directed to elected species. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

6.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, II and III, lack unity of invention because even though the inventions of these groups require the technical feature of determining the gene expression corresponding to prostate cancer. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Walker et al. (PG Pub. No.: US 2016/0312294 Al, filed on December 12, 2014) and Livingston et al. ( PDF of Homo sapiens CDC20 Cell Division Cycle 20 Homolog (CDC20) Gene, Complete eds. NCBI PDB accession DQ473545.1, Submitted April 04, 2006; retrieved from internet < https://www.ncbi.nlm.nih.gov/nuccore/92918938/> on 02/19/2021).
Walker teaches methods of characterization and/or prognosing prostate cancer in a subject including determining the expression level of the makers in a sample from the subject (abstract, p.1 para 06 and 23). Walker et al. teaches determining the presence of gene expression patterns associated with the subgroup in the same based on the detected changes (p.18 para 228-229, 234). Furthermore, Livingston et al. teaches detecting CDC20 gene which is presented in Table 8-9 of the specification.
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
8.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634